Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 1 of 25 PageID #: 4997




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

INFINITY COMPUTER PRODUCTS, INC.,          )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   ) C.A. No. 18-463-LPS-CJB
                                           )
OKI DATA AMERICAS, INC.,                   )
                                           )
             Defendant.                    )


                     DEFENDANT OKI DATA AMERICAS, INC’S
                    ANSWERING CLAIM CONSTRUCTION BRIEF

                                            John W. Shaw (No. 3362)
                                            Jeff Castellano (No. 4837)
                                            Andrew E. Russell (No. 5382)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
  OF COUNSEL:                               1105 North Market Street, 12th Floor
  Marc R. Labgold, Ph.D.                    Wilmington, DE 19801
  Patrick J. Hoeffner                       (302) 298-0700
  NAGASHIMA HASHIMOTO & YASUKUNI            jshaw@shawkeller.com
  12005 Sunrise Valley Drive, Suite 203     jcastellano@shawkeller.com
  Reston, VA 20191                          arussell@shawkeller.com
  (703) 901-8860                            Attorneys for Oki Data Americas, Inc.




  Dated: January 22, 2019
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 2 of 25 PageID #: 4998




                                                        TABLE OF CONTENTS

NATURE AND STAGE OF THE PROCEEDINGS ..................................................................... 1
STATEMENT OF FACTS ............................................................................................................. 1
ARGUMENT .................................................................................................................................. 2
          I.         Facsimile Machine .................................................................................................. 2
                     A.      ODA Is Not Importing a Limitation into the Claims ......................................2

                     B.      The Specification Equates “Conventional Facsimile Machine” and
                             “Standard Fax Machine” with the Term “Facsimile Machine” ......................7

                     C.      Infinity and Its Expert Have Confirmed the Parent ’558 Patent Is
                             Admittedly Drawn to a “Conventional Fax Machine” ...................................8

                     D.      Infinity’s Own Expert Could Not Support Its Proposed Construction .........10

                     E.      Infinity’s Hearsay Fact Testimony Supports ODA .......................................11

          II.        Passive Link .......................................................................................................... 12
                     A.      Infinity Offers No Explanation the “Plain Meaning” of “Passive Link”
                             and Its Definition Is Inconsistent with the Applicant’s and the PTAB’s ......12

                     B.      Dr. Levitt Cannot Explain the Patentee’s Inconsistent Positions .................14

                             1.       Dr. Levitt Admits that Interface Circuit 10 Is an “Intervening
                                      Apparatus” ...........................................................................................14

                             2.       The Patentee Indisputably Took the Position that Figures 2a and 2e
                                      Disclose a “Passive Link” ....................................................................15

                             3.       The Patentee’s Positions Are Irreconcilable ........................................16

                             4.       Dr. Levitt Also Fails to Resolve the Patentee’s Conflicting Statements
                                      Regarding the Endpoints of the “Passive Link” ..................................17

                     C.      Infinity Has Not Shown that the PTO Addressed Indefiniteness and,
                             Regardless, the Court Is Not Bound by the PTO’s Conclusions ..................18

          III.       Computer............................................................................................................... 19
CONCLUSION ............................................................................................................................. 20




                                                                      i
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 3 of 25 PageID #: 4999




                                                  TABLE OF AUTHORITIES


Cases

Aia Eng'g Ltd. v. Magotteaux Int'l S/A, 657 F.3d 1264 (Fed. Cir. 2011) ..................................... 11

Ancora Technologies, Inc. v. Apple, Inc., 744 F.3d 732 (Fed. Cir. 2014) .................................... 19

Apple Computer, Inc. v. Articulate Systems, Inc., 234 F.3d 14 (Fed. Cir. 2000)............................ 3

Bd. of Regents of the Univ. of Tex. Sys. v. BENQ Am. Corp., 533 F.3d 1362 (Fed. Cir. 2008).... 11

Biovail Corp. v. Andrx Pharms., Inc., 239 F.3d 1297 (Fed. Cir. 2001).......................................... 9

CyWee Grp. LTD v. Motorola Mobility LLC, Civil Action No. 17-780-RGA, 2018 U.S. Dist.
  LEXIS 215380 (D. Del. Dec. 21, 2018) ................................................................................... 11

In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011)................... 9

Kim Laube & Co. v. Wahl Clipper Corp., 2012 U.S. Dist. LEXIS 193827 (C.D. Cal. Oct. 30,
  2012) ......................................................................................................................................... 19

Kraft Foods, Inc v. Int'l Trading Co., 203 F.3d 1362 (Fed. Cir. 2000) .......................................... 6

Medicis Pharm. Corp. v. Actavis Mid Atl. LLC, No. 11-409-LPS-CJB, 2012 U.S. Dist. LEXIS
 81156 (D. Del. June 12, 2012) .................................................................................................... 7

Merrill v. Yeomans, 94 U.S. 568 (1876) ......................................................................................... 7

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) ................................................... 13

NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282 (Fed. Cir. 2005) ........................................ 9

Omega Eng’g, Inc., v. Raytek Corp., 334 F.3d 1314 (Fed. Cir. 2003) ........................................... 9

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) ............................................................ 3, 7

Pragmatus AV, LLC v. Yahoo! Inc., Civil Action No. 11-902-LPS-CJB, 2014 U.S. Dist. LEXIS
  67861 (D. Del. May 15, 2014) .................................................................................................. 11

Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350 (Fed. Cir. 1999) ............................. 6

Regents of the Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929 (Fed.Cir.2013) .......................... 5

Renishaw PLC v. Marposs Societa' Per Azioni, 158 F.3d 1243 (Fed. Cir. 1998) .......................... 3

Scimed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337 (Fed. Cir. 2001) .... 5

                                                                         ii
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 4 of 25 PageID #: 5000




SRAM Corp. v. AD-II Eng’g, Inc., 465 F.3d 1351 (Fed. Cir. 2006) ............................................. 19

Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295 (Fed. Cir. 2007) ........................ 5

Wang Labs., Inc. v. America Online, Inc., 197 F.3d 1377 (Fed. Cir. 1999) ................................... 6

Warner-Lambert Co. v. Teva Pharmaceuticals USA, Inc., 418 F.3d 1326 (Fed. Cir. 2005) .......... 6

Rules and Regulations

37 C.F.R. § 1.84 .............................................................................................................................. 6




                                                                       iii
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 5 of 25 PageID #: 5001




                       NATURE AND STAGE OF THE PROCEEDINGS

        Infinity makes few actual arguments in support of its proposed constructions, and instead

relies largely on a recycled expert declaration from another case and on out-of-context, hearsay

deposition transcripts of non-expert witnesses, also from another case. ODA objects to the

declaration and transcripts as inadmissible under the rules of evidence, and to the extent they have

any relevance, it is because they undercut Infinity’s positions in this case. The declaration is

drafted to be responsive to that of another expert primarily on issues not before this Court. To the

extent it is relevant, it argues against a construction of “passive link” like Infinity’s, and states that

the inventor’s own definition “creates . . . uncertainty within the claim.” (See D.I. 149 at 17; id.,

Ex. 6 at ¶ 62). The third-party deposition transcripts fare no better: the first is irrelevant, and the

second undermines Infinity’s position.        ODA respectfully requests that the Court construe

“facsimile machine” as a “standard facsimile machine” or “conventional facsimile machine” as set

forth in the specification, and hold that the terms “passive link” and “computer” are indefinite.

                                     STATEMENT OF FACTS

        Infinity’s background section consists primarily of inaccurate factual contentions and

attorney argument. To the extent that it does not, it is irrelevant to the construction of the terms at

issue in this briefing. ODA will address only the following inaccurate point, and will assume the

remainder of the material is correct for the purposes of claim construction only, rather than

clouding the record with unnecessary disputes.

        Infinity claims that the invention of the patents-in-suit was recognizing that “generic

communication protocols” could be used to communicate with a fax machine using a computer—

in other words, that a computer could print or scan by sending or receiving faxes to a local facsimile

machine using hardware to simulate a telephone network. (D.I. 149 at 5). But Bruce Nachman

did not invent that idea. In fact, he admitted in the specification that this concept was known in

                                                    1
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 6 of 25 PageID #: 5002




the prior art, and he cited other methods for performing that concept in prosecuting his patent.

(’811 patent, 1:31-35; Ex. 1 at 1-2 (information disclosure statement); Ex. 42 (Lin)). What

Nachman actually identified as his invention was a simpler, lower-cost interfacing circuit for

simulating a phone network to enable a standard PC to use a conventional facsimile machine as a

printer and/or scanner, but which did not require a microprocessor to do so. (Ex. 49 at 22

(criticizing prior art method of simulating a phone network as too “complicated”); Ex. 48 (“’278

app.”) at 2:1-7; id. at 2:9-4:4)). He then also recognized that his new, simple circuit could be

placed between the facsimile machine and the computer, or inside of either. (’278 app., figs. 2a-

2e). Nachman or his representatives later filed a continuation-in-part application which added new

embodiments, (see ’811 patent, figs. 2f-2h), but they have continued to argue that the original ’278

application contained a sufficient written description of the later claims to support their claim of

priority to it. (See, e.g., Ex. 54 at 12 (“The Appellant submits that the earlier filed ’278 Application

(now the ’558 patent) supports each and every limitation of the claims of the ’811 Patent.”)). In

light of the inventor’s own statements, Infinity cannot claim that he invented the idea of using

“generic communication protocols”—i.e., fax protocols—to print or scan.

                                            ARGUMENT

I.      Facsimile Machine

        A.      ODA Is Not Importing a Limitation into the Claims

        Infinity complains that ODA improperly seeks to read limitations into the claims by

construing the claim term “facsimile machine” as meaning a “standard facsimile machine” or a




                                                   2
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 7 of 25 PageID #: 5003




“conventional facsimile machine,”1 which Infinity asserts is limiting the claim term to a preferred

embodiment. (D.1. 149 at 16). Infinity is wrong on both counts.

       Infinity’s definition is “divorced from the intrinsic evidence.” Phillips v. AWH Corp., 415

F.3d 1303, 1321 (Fed. Cir. 2005). Infinity’s definition of “facsimile machine” is an overbroad and

generic description of any device that is capable of sending and receiving a facsimile, whereas the

specification makes clear that the patents-in-suit are directed to an “[a]pparatus for interfacing a

conventional facsimile machine with a PC enabling the use of the facsimile machine as a scanner

or printer.” (’811 patent at Abstract).

       The Federal Circuit has made clear that claims in a patent should be construed in light of

what the patentee actually invented, including what the patentee stated was the invention’s purpose

and the problems it was intended to resolve:

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1329 (emphasis added) (quoting Renishaw PLC v. Marposs Societa' Per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)); see also Apple Computer, Inc. v. Articulate Systems,

Inc., 234 F.3d 14, 25 (Fed. Cir. 2000) (“the claim must be interpreted in light of the teachings of

the written description and purpose of the invention described therein.”).




1
   ODA’s alternative constructions are equivalent and interchangeable ways of describing the
same thing. Infinity’s expert Dr. Levitt confirmed that one of ordinary skill in the art in April 1994
would have understand these terms mean the same thing. (Ex. 55 at 33:15-20).

                                                  3
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 8 of 25 PageID #: 5004




        Here, the inventor clearly identified the problems existing in the prior art that his invention

was intended to solve:

        As is well known in the art, a conventional facsimile scans documents and
        transmits the scanned information through a modem in a standard facsimile format
        to a remote facsimile which receives the transmitted data by a modem and converts
        the transmitted data into a form for printing a document which is a replica of the
        document scanned by the transmitting facsimile.

        Scanning and printing devices especially adapted for use with PCs (i.e. personal
        computers) are relatively expensive devices typically costing many hundreds of
        dollars to as much as several thousands of dollars for applications requiring
        character recognition capabilities.

        It has been recognized that conventional facsimile machines may be utilized as
        scanners or printers for PCs. However, the interface devices presently available are
        both complicated and expensive and typically require a microprocessor which
        further tends to increase both cost and circuit complexity.

(’811 patent at 1:17-36; emphasis added). With this background, the inventor stated that the object

of the invention was to provide:

        a circuit for interfacing a PC and a facsimile to enable the facsimile to be utilized
        as a scanner or a printer for a PC and to accomplish all of the objectives of a scanner
        or a printer in a simple straightforward manner through the use of a circuit of highly
        simplified design and low cost.

(’811 patent at 1:40-45). It is highly material that this is not one of several objects identified under

the heading “OBJECT OF THE INVENTION”—it is the only purpose identified. Infinity’s own

expert Dr. Levitt confirmed “[t]hat is the object of the invention.” (Ex. 55 at 35:8-36:4). It is clear

from this context that the term “facsimile” refers to a “conventional facsimile machine,” which,

absent the interface circuit of the present invention, would be unable to function as a printer or a

scanner for a standard PC.




                                                   4
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 9 of 25 PageID #: 5005




       That the term “facsimile machine” means a “conventional” or “standard facsimile

machine” is further borne out by the drawings and the remainder of the specification. Starting

with drawings, the description of Figure 1 unambiguously reads:

       FIG. 1 is a circuit diagram of the interface circuitry of the present invention which
       enables a PC to utilize a conventional facsimile as a sophisticated scanner or
       printer.

(’811 patent at 2:30-32; emphasis added).2 Similarly, the description of Figures 2a-2i reads:

       FIGS. 2a-2i show simplified block diagrams of various system arrangements
       employing the circuitry of the present invention.

(’811 patent at 2:36-38; emphasis added).

       Consistent with the drawing, the specification only discloses a “standard” or

“conventional” facsimile machine. Figure 1 is described in detail in the specification, explaining

how “interface circuit 10” functions to enable the facsimile machine to function as a printer and

scanner for a locally connected PC. (’811 patent at 2:44-5:63).

       Tellingly, each of Figures 2a-2i, and the text of the specification describing them, are based

upon the coupling of “standard fax machine 30” to a PC via, inter alia, “interface circuit 10.” (’811

patent at figs. 2a-2h and 5:66-8:26). Every embodiment disclosed in the patents-in-suit—including

those added by the continuation-in-part application—includes “standard fax machine 30” and

“interface circuit 10.” (See D.I. 136-1 at ¶ 5). Never once is there so much as a passing comment

in the specification that the facsimile machine can be anything other than a conventional facsimile

machine. This is logical since if the printer or scanner could interface directly with such a device,



2
   “When a patent thus describes the features of the ‘present invention’ as a whole, this
description limits the scope of the invention.” Verizon Servs. Corp. v. Vonage Holdings Corp.,
503 F.3d 1295, 1308 (Fed. Cir. 2007); Regents of the Univ. of Minn. v. AGA Med. Corp., 717 F.3d
929, 936 (Fed. Cir. 2013); Scimed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d
1337, 1343-44 (Fed. Cir. 2001).

                                                 5
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 10 of 25 PageID #: 5006




there would be no need for the alleged invention. Thus, a standard/conventional facsimile machine

is not a preferred embodiment, it is the only embodiment.3

       In the present case, where the background of the invention, the object of the invention,

every figure, and every disclosed embodiment are directed to a “standard” or “conventional

facsimile machine,” construing the claim to be commensurate in scope with the disclosure is not

improperly limiting the claims to a particular embodiment.          Warner-Lambert Co. v. Teva

Pharmaceuticals USA, Inc., 418 F.3d 1326, 1340 (Fed. Cir. 2005) (construing claim term to require

oxidative discoloration in part because the only type of discoloration referred to in the patent was

oxidative discoloration); Kraft Foods, Inc v. Int'l Trading Co., 203 F.3d 1362, 1367-69 (Fed. Cir.

2000) (limiting “back panel” to the “rigid” back panel described in every embodiment in the

specification and excluding the “flexible back panel of the accused device”); Wang Labs., Inc. v.

America Online, Inc., 197 F.3d 1377, 1382-84 (Fed. Cir. 1999) (limiting “frame” to “character-

based” data frames and excluding the “bit-mapped” data frames of the accused device, where

specification described only “character-based” frames and the prosecution history distinguished

the claims from prior art “bit-mapped” frames).

       Accordingly, ODA is not attempting to import a limitation into the claims, but instead seeks

to have the claims construed in light of the teachings of the intrinsic evidence as a whole. “The

patent system is based on the proposition that claims cover only the invented subject matter.”



3
    During his deposition, Dr. Levitt attempted to argue that there are embodiments that are not
limited to “standard fax machine 30” and “interface circuitry 10.” To do so, he asserted that the
“interface circuitry 10” in Fig. 2A is not the same “interface circuitry 10” in Fig. 2h. (Ex. 55 at
41:8-42:24). However, this argument is untenable because it directly contradicts the requirements
of 37 C.F.R. § 1.84(p)(4), which reads: “The same part of an invention appearing in more than one
view of the drawing must always be designated by the same reference character, and the same
reference character must never be used to designate different parts.” (Emphasis added). See
also, Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1356–57 (Fed. Cir. 1999)
(holding identical language in separate clauses indicates the clauses have the same meaning).
                                                  6
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 11 of 25 PageID #: 5007




Phillips, 415 F.3d at 1321. “As the Supreme Court has stated, ‘it seems to us that nothing can be

more just and fair, both to the patentee and the public, than that the former should understand, and

correctly describe, just what he has invented, and for what he claims a patent.’” Id. (quoting

Merrill v. Yeomans, 94 U.S. 568, 573-74 (1876)).

       B.      The Specification Equates “Conventional Facsimile Machine” and
               “Standard Fax Machine” with the Term “Facsimile Machine”

       It is undisputed that the functionality of “interface circuit 10” is that it enables the

conventional facsimile machine to interface with a PC to operate as a scanner or a printer by

simulating the functions of a telephone network. (Ex. 55 at 45:16-46:5; ’811 patent, 2:30-33, 4:25-

6:5). Obviously, if the “device”—the fax machine—were already capable of being used as a

printer and a scanner, there would be no need for any such interface circuitry. The specification

makes clear that the entire purpose of the invention is to enable a PC to utilize a “conventional

facsimile machine” as a scanner and printer. If the device could already do so, like a printer or a

scanner, there would be no purpose or advantage. See Medicis Pharm. Corp. v. Actavis Mid Atl.

LLC, No. 11-409-LPS-CJB, 2012 U.S. Dist. LEXIS 81156, at *31 (D. Del. June 12, 2012)

(rejecting proposed construction in part because it “would not offer the advantages that are

described in the ‘383 patent as being part of the ‘present invention.’”).

       It is important to note that, despite the fact that Figure 1 is expressly described as “a circuit

diagram of the interface circuitry of the present invention which enables a PC to utilize a

conventional facsimile,” (’811 patent, 2:30-33), in the description of Figure 1 the “conventional

facsimile machine” is interchangeably referred to as “local facsimile machine” (id. at 2:61-62;

2:65; 3:2; 3:9; 5:8; see also id. at 3:24; 4:28; 4:36) and, importantly, as simply “facsimile machine”

(id. at 5:4; 5:11-12; 5:15; 5:17-20; 5:32-34; 5:36; 5:42-43; 5:48-63). Similarly “standard fax

machine 30”—which is indisputably a “standard facsimile machine”—is repeatedly referred to as


                                                  7
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 12 of 25 PageID #: 5008




“facsimile machine”, “facsimile machine 30” or “fax machine” (id. at 6:14-15; 6:41; 6:52; 6:64;

7:17; 7:20; 7:35; 7:42; 7:46; 7:55; 7:61; 7:65-66; 8:5; 8:20-21; 8:23; 8:33; 8:37-39). This is then

all summed up as follows:

       The circuitry of the present invention provides all the necessary signal conditions
       which lead the PC and local facsimile machine to believe that they are
       communicating with one another over a telephone line. The facsimile machine,
       although operating in its normal fashion, functions very effectively as a scanner or
       printer as and when needed and provides a scanning or printing capability at a mere
       fraction of the cost of conventional scanners or printers.

(Id. at 8:56-63). There is no question that the “facsimile machine” in this context is a “conventional

facsimile machine” that is enabled to be used as a printer or scanner by the “circuitry of the present

invention.”

       C.      Infinity and Its Expert Have Confirmed the Parent ’558 Patent Is
               Admittedly Drawn to a “Conventional Fax Machine”

       The patents-in-suit all share a common specification. That specification is based upon the

specification of the ’278 application,” filed on April 11, 1994, which issued as U.S. Patent No.

5,530,558 (the “’558 patent”) (Ex. 56). Infinity’s expert, Dr. Levitt, has testified that “[t]he ’558

patent teaches a method of enabling a conventional facsimile machine to communicate with a

personal computer, and vice versa, over a communications link using generic send/receive driver

communications software.” (D.I. 149, Ex. 6 at ¶ 28 (emphasis added)).                   Dr. Levitt’s

characterization is consistent with that of Infinity, which stated the ’558 patent is “directed to a

particular embodiment of the invention that was manufactured and sold by Infinity.” (D.I. 149

at 7). Indeed, the ’558 patent is likewise directed to a method of using interface circuit 10 and a

conventional facsimile machine, (’558 patent, Abstract), as shown in the embodiment described in

the ’558 patent specification at 2:44-5:63. As noted above in reference to the same passages of

the common text of the ’811 patent specification, the embodied “facsimile machine” in that

passage is a “conventional facsimile machine.” Dr. Levitt’s declaration shows pictures of the

                                                  8
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 13 of 25 PageID #: 5009




corresponding “particular embodiment of the invention that was manufactured and sold by

Infinity.” (Levitt Decl., ¶ 132). As is readily apparent from those pictures, a “conventional

facsimile machine” is depicted thereon (shown immediately below).




       That the ’558 patent claims are admittedly drawn to a conventional facsimile machine is

dispositive. Claim 1 of the ‘558 patent is drawn to “[a] device for coupling a facsimile machine

with a personal computer, comprising: . . .” The Federal Circuit has held that claim terms are

ordinarily interpreted consistently across patents arising from a common specification. In re Katz

Interactive Call Processing Patent Litig., 639 F.3d 1303, 1325 (Fed. Cir. 2011); NTP, Inc. v.

Research in Motion, Ltd., 418 F.3d 1282, 1293 (Fed. Cir. 2005) (“Because NTP’s patents all derive

from the same parent application and share many common terms, we must interpret the claims

consistently across all asserted patents.”); Biovail Corp. v. Andrx Pharms., Inc., 239 F.3d 1297,

1301 (Fed. Cir. 2001) (claim language “must be read consistently with the totality of the patent’s

applicable prosecution history,” including parent applications). This doctrine applies not only to

identical related applications, but also to continuation-in-part applications. Omega Eng’g, Inc., v.

Raytek Corp., 334 F.3d 1314, 1333-34 (Fed. Cir. 2003) (“Omega attempts to avoid this doctrine

by citing Advanced Cardiovascular as shielding continuations-in-part from narrowing disavowals

made in parent applications. Our precedent holds to the contrary . . . we presume, unless otherwise

compelled, that the same claim term in the same patent or related patents carries the same construed



                                                 9
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 14 of 25 PageID #: 5010




meaning.”). Thus, the term “facsimile machine” in the patents-in-suit should be construed to have

the same meaning it has in the ’558 patent: a conventional fax machine.

       D.      Infinity’s Own Expert Could Not Support Its Proposed Construction

       Infinity’s proposed construction of the claim term “facsimile machine” is overbroad and

unsupported by the disclosure. For example, during his deposition, Dr. Levitt stated that certain

devices that could fax, with the associated scan and print hardware, were nonetheless not

“facsimile machines.” First, Dr. Levitt testified that a device is not a “fax machine” if it does not

include the “associated scan and print functionality” in the same “box”—i.e., it if does not include

everything in a single integrated device like a conventional facsimile machine. (Ex. 55 at 63:4-

65:15). He testified that the term cannot even include a system where the machine is formed from

individual components “bolted” together. (Id. at 67:3-68:8). Second, Dr. Levitt testified that in

addition to the requirement that the print and scan functionality be contained in the “box” of the

device, the scan functionality is also limited to something that scans an image that can be faxed

“directly.” (Id. at 71:4-16).4 Third, Dr. Levitt testified that the print functionality is also limited.

In addition to requiring it be contained in the “box” of the device, the print functionality is limited

to something that can print the scanned or faxed image.5 (Id. at 74:20-25). Thus, the Court cannot

adopt Infinity’s construction; its own expert has explained why it would need to include at least

the foregoing caveats. Indeed, it is not the Court’s role to craft a curative construction based on

Infinity’s flawed analysis. See Pragmatus AV, LLC v. Yahoo! Inc., Civil Action No. 11-902-LPS-


4
    Dr. Levitt indicated that the proper construction excludes, for example, devices where the
“scan” functionality consists of bar code scanners or card scanners. (Ex. 55 at 69:15-71:3; 71:25-
72:4; see also Ex. 57 (images showing hypotheticals discussed with Dr. Levitt during his
deposition)).
5
    Dr. Levitt indicated that the proper construction excludes, for example, devices where the
“print” functionality consists of wireless printers or 3D printers. (Ex. 55 at 63:4-64:21 (all
components must be within “a single box”); 73:5-74:25).

                                                  10
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 15 of 25 PageID #: 5011




CJB, 2014 U.S. Dist. LEXIS 67861, at *47 n.9 (D. Del. May 15, 2014) (“the Court is generally

not permitted to re-draft the claims.”). Yet, even then, Dr. Levitt testified that an ultrasound

machine (as is commonly used by obstetricians to view a fetus in utero) could be a facsimile

machine within Infinity’s proposed construction. (Ex. 55 at 75:1-25). This demonstrates not

only the impropriety, but the absurdity of Infinity’s position: Infinity wants this Court to read out

the requirement that the “facsimile machine” actually be a “facsimile machine,” and instead re-

write the claim to include devices like an ultrasound machine. See Aia Eng’g Ltd. v. Magotteaux

Int’l S/A, 657 F.3d 1264, 1276 (Fed. Cir. 2011) (“We strive, where possible, to avoid nonsensical

results in construing claim language.”); Bd. of Regents of the Univ. of Tex. Sys. v. BENQ Am.

Corp., 533 F.3d 1362, 1370 (Fed. Cir. 2008) (“We decline to adopt a construction that would effect

this nonsensical result.”); CyWee Grp. LTD v. Motorola Mobility LLC, Civil Action No. 17-780-

RGA, 2018 U.S. Dist. LEXIS 215380, at *11 (D. Del. Dec. 21, 2018) (finding that proposed

construction was “inappropriate” because it would “read out” a term).

       E.      Infinity’s Hearsay Fact Testimony Supports ODA

       In support of its “facsimile machine” construction, Infinity also relies on hearsay deposition

transcripts of non-expert witnesses from another action. (D.I. 149 at 14). To the extent these

transcripts may be considered at all, they are either irrelevant or weigh in favor of ODA’s

construction, not Infinity’s. The first deponent, an Epson witness named Siranush Arabian, states

only that “a facsimile . . . in the context of a multi-function device” means “the device actually has

the capability to receive and send faxes.” (D.I. 149, Ex. 7 at 35:10-14). This says nothing of what

the term “facsimile machine” means, much less what that term meant to one of skill in the art in

1994. The second deponent, Elliot Williams, was asked “[w]hat is a facsimile machine,” and

replied that a “stand-alone fax machine is a design that’s used to send and receive faxes.” (Id.,

Ex. 8 at 16:24-25 (emphasis added)). Infinity’s construction is not limited to a “stand-alone fax
                                                 11
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 16 of 25 PageID #: 5012




machine.” Moreover, the witness went on to state that all-in-one or multi-function printer6

(“MFP”) devices “have fax capability, but they’re not considered faxes.” (Id. at 17:1-4). Thus,

Infinity’s non-expert witness testimony actually supports ODA’s construction: even if a device

such as an MFP can send and receive faxes, and has the associated scan and print functionality,

that alone does not make it “a fax machine.”

II.     Passive Link

        Infinity asks the Court to adopt a “plain meaning” construction for this term, but does not

set forth what that plain meaning is or why the Court should adopt it. It then asks the Court in the

alternative to adopt a new, specific construction of “passive link” that is different than the

definitions set forth by the applicant and the Patent Trial and Appeal Board (“PTAB”), and which

mirrors a definition its own expert criticized for adding “redundancy” to the claim. Meanwhile,

Infinity offers no serious rebuttal to ODA’s position that this term is indefinite; instead, it relies

on its recycled expert declaration that addresses other indefiniteness arguments raised in a different

case.

        A.     Infinity Offers No Explanation the “Plain Meaning” of “Passive Link”
               and Its Definition Is Inconsistent with the Applicant’s and the PTAB’s

        Infinity quickly abandons its unexplained “plain meaning” construction and argues for a

construction derived from a definition offered by the applicant during prosecution—a definition

that Infinity’s own expert criticizes as “creat[ing] both redundancy and uncertainty within the

claim.” (See D.I. 149 at 17; id., Ex. 6 at ¶ 62). ODA agrees: The definition of “passive link” set

forth by the applicant during prosecution—and Infinity’s similar construction here—“fail to

inform, with reasonable certainty, those skilled in the art about the scope of the invention.”


6
   An “MFP” is a “multi-function printer,” a device with scan, fax, and print functionality. (D.I.
149, Ex. 6 at ¶¶ 30-32).

                                                 12
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 17 of 25 PageID #: 5013




Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). Yet the applicant’s indefinite

and redundant definition is at the root of the inconsistent constructions adopted by the PTAB,

Infinity’s expert, and Infinity:

 Patentee’s Alt. Definition: “. . . said data is transferred, with no intervening apparatus or signal
 interception by a processing element or any active component, along the path of an unbroken
 direct connection between the PC and the facsimile machine, for purposes of providing both
 scanning or printing data.” (Ex. 2 at 18 (emphasis added)).

 ODA’s Alt. Definition, Dr. Levitt’s Definition, and the Definition Applied by the PTAB:
 “. . . said data is transferred, with no intervening apparatus or signal interception by a processing
 element or any active component, along the path of an unbroken direct connection between the
 PC and the facsimile machine[.]” (See D.I. 148 at 5; D.I. 149, Ex. 6 at ¶ 57; Ex. 38 at 6 (emphasis
 altered)).

 Infinity’s Alt. Definition: “. . . the data is transferred, with no intervening apparatus or signal
 interception by a processing element or any active component, along the path of an unbroken
 direct connection between the PC and facsimile machine, for purposes of providing scanning
 and/or printing data” (D.I. 149 at 17 (emphasis added)).

        Infinity twice states that its construction is a “verbatim” copy of the construction applied

by the PTAB. (D.I. 149 at 17-19). That is false. Infinity’s construction adds the text highlighted

in green above, “for the purposes of printing and/or scanning,” to the end of the construction. (Id.

at 17). As Infinity’s expert recognizes, this language is redundant, because the claims already

specify whether printing, scanning, or both are required. (See, e.g., ’811 patent, claim 1; D.I. 149,

Ex. 6 at ¶ 62).

        Moreover, Infinity’s arguments for why the Court should adopt its alternative construction

over ODA’s alternative construction are nonsensical. They argue that “it is not required that the

‘passive link’ provide both scanning and printing data,” apparently rebutting a position that ODA

never took. (D.I. 149 at 19). But Infinity makes no effort to explain why the term should include

their new language, “for purposes of providing scanning and/or printing data,” and there is none.

(D.I. 149 at 17). The patentee’s construction as set forth during prosecution is indefinite, both


                                                  13
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 18 of 25 PageID #: 5014




because it is incomprehensible to a person of skill in the art and because of the conflicting positions

that the patentee took during prosecution (discussed below).

       Thus, to the extent that the Court seeks to construe the term rather than finding it indefinite,

ODA respectfully requests that the Court adopt ODA’s alternative construction.

       B.      Dr. Levitt Cannot Explain the Patentee’s Inconsistent Positions

       Infinity makes no effort in its brief to reconcile the inconsistent positions it took during

prosecution and re-examination. (D.I. 149 at 17-19). Instead, it offers Dr. Levitt’s declaration—

drafted to be responsive to another expert’s testimony in another case from another district—to

show that “there are no inconsistent and irreconcilable definitions of ‘passive link’ . . . .” (Id., Ex.

6 at ¶ 71). But the declaration fails to do so.

               1.      Dr. Levitt Admits that Interface Circuit 10 Is an “Intervening
                       Apparatus”

       In both his declaration and his deposition in this action, Dr. Levitt admits that interface

circuit 10 as shown in the figures of the patents-in-suit is an “intervening device.” In his

declaration, Dr. Levitt states that “figure [2e] was not mentioned as supporting the passive link

disclosure [because a] device (Fax Modem + Interface Ckt) sits between the PC’s connection port

and the FAX’s connection port.” (Id., Ex. 6 at ¶ 70). In other words, figure 2e does not disclose




                                                  14
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 19 of 25 PageID #: 5015




a passive link because interface circuit 107 and the modem, which sit in between the fax machine

and the computer, constitute an intervening device:




(’811 patent, fig. 2e (emphasis added)). Dr. Levitt confirmed this in his deposition in this action,

stating that figure 2e “is not -- . . . [it] has never been claimed to be a passive link due to the inter-

-- I have to look it up, but basically there’s intervening circuitry on the connection from the fax

machine to the computer,” and “interfacing circuit 10 has been looked at as an intervening

apparatus.” (Ex. 55 at 21:12-22:3, 60:22-61:4).

                2.      The Patentee Indisputably Took the Position that Figures 2a
                        and 2e Disclose a “Passive Link”

        Dr. Levitt attempts to avoid the conflict by stating that figure 2e was never relied upon as

disclosing a passive link. (D.I. 149, Ex. 6 at ¶ 70). But it was: the patentee repeatedly relied on

these figures in arguing for priority to the ’278 application. (See Ex. 54 at 5-9, 24-25 (patentee’s

appeal brief repeatedly citing figures 2a-2e as disclosing a “passive link”); see also Ex. 38 at 6-8

(“To the extent that Appellant contends that Figure 2e discloses a bi-directional direct connection

via a passive link, the evidence on this record does not support such a contention.”)). Thus, Dr.

Levitt cannot avoid the conflict on those grounds.



7
    The patent variously identifies item 10 as “interface circuit,” “interface circuit 10,” “circuitry
10,” “interface 10,” and “Interfacing CKT 10.” (See, e.g., ’811 patent, Title, 2:44-45, 6:41-42,
6:63; figs. 2a-2e). For consistency, ODA will refer to it as “interface circuit 10.”

                                                   15
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 20 of 25 PageID #: 5016




               3.      The Patentee’s Positions Are Irreconcilable

        Dr. Levitt admits that interface circuit 10 is an intervening apparatus, and that a “passive

link” is explicitly defined as a link with “no intervening apparatus.” (D.I. 149, Ex. 2 at ¶¶ 57, 70).

He also admits that figures 2a and 2e show a link with an intervening apparatus—interface circuit

10—between the facsimile machine and the computer. (Id. at ¶ 70; Ex. 55 at 21:12-22:3, 60:22-

61:4; see ’811 patent, figs. 2a, 2e). This is consistent with the patentee’s explicit definition of

“passive link,” and the position it took in distinguishing Perkins. (Ex. 25 at 7, 12; Ex. 2 at 18). At

that time, the applicant’s position was consistent: Perkins disclosed an intervening apparatus, but

the applicant included embodiments that did not. (See ’811 patent, figs. 2f-2h). But the patentee

later relied on figures 2a and 2e as disclosing a “passive link” in its attempt to claim priority to the

’558 application, despite the presence of intervening devices including interface circuit 10 and/or

a fax modem along the path. (See, e.g., Ex. 54 at 1-9, 24-25). This created a conflict:

 Perkins’ Prior Art (external)

 Applicant: Perkins’ external
 configuration does not disclose a
 passive link. (Ex. 25 at 7, 12.)

 ’278 Application, Figures 2a, 2e

 Patentee: The same configuration does
 disclose a passive link. (See, e.g., Ex.
 54 at 1-9, 24-25).


Thus, a person of skill in the art cannot determine with “reasonable certainty” whether an

intervening apparatus can or cannot be part of a passive link, and the term “passive link” is

indefinite.




                                                  16
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 21 of 25 PageID #: 5017




               4.      Dr. Levitt Also Fails to Resolve the Patentee’s Conflicting
                       Statements Regarding the Endpoints of the “Passive Link”

       As to the conflict regarding the endpoints of the passive link, and the meaning of

“computer,” Dr. Levitt’s attempts to reconcile the applicant’s conflicting statements are confusing

and, ultimately, serve only to highlight the problem. Dr. Levitt appears to argue that Perkins

disclosed an intervening apparatus because it used a “microprocessor.” (D.I. 149, Ex. 6 at ¶¶ 63-

70). But that is irrelevant: both parties agree that Perkins disclosed an intervening apparatus.8

       The applicant distinguished the prior art Perkins’ device 3 on the basis that it was an

intervening apparatus even though it was “provided on a card for location in the computer”—

just like interface circuit 10 of the ’278 application. (Ex. 39 at 9:29-30 (emphasis added); Ex. 25

at 7-8, 12). Consistent with that argument, the applicant included embodiments, shown in figures

2f-2h, which do not use interface circuit 10 or a modem internal to the computer, or any intervening

apparatus between the computer and the facsimile machine. (See ’811 patent, figs. 2f-2h). The

patentee later reversed himself, however, and cited figures 2b-2d as disclosing a passive link,

despite the presence of an intervening apparatus—interface circuit 10 and/or a fax modem—inside

the computer in those embodiments. (Ex. 33 at 7-8; Ex. 14 at 7). He took the new position that


8
     Dr. Levitt also addresses two statements made by the patentee. He first argues that the
patentee’s statement that Perkins’ device 3 “intercepts the flow of data” relates only to an
embodiment where the Perkins device is external to the computer. But the sentences before and
after make clear that the statement relates to the Perkins’ device 3 when installed in a computer.
(Ex. 25 at 12 (“even though circuitry of device 3 is placed in a card within the box containing the
computer it should be regarded as a peripheral device to the computer which processes data before
it is transmitted to the I/O bus of the computer.” (emphasis added)); id. (“When Perkins places his
device 3 on a card internal to the computer . . . .” (emphasis added)). The applicant could not
have been more clear that he was distinguishing the internal embodiment of Perkins because it
was an intervening apparatus along the passive link. Dr. Levitt chooses to disregard the second
statement that the “facsimile transmission data never enters the computer I/O Bus until after it is
processed by the device 3,” because it relates to “processing by device 3.” (D.I. 149, Ex. 2 at ¶ 70).
But that, too, is irrelevant. The parties agree that Perkins’ device 3 was an intervening apparatus,
and Perkins is unambiguous that device 3 was “provided on a card for location in the computer.”
(Ex. 39 at 9:29-30).
                                                 17
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 22 of 25 PageID #: 5018




the link need only extend from the port on the facsimile machine to the port on the enclosure of

the computer. (Ex. 14 at ¶¶ 29-30 (excluding the modem from the passive link because it is “within

the PC”)). The difference is shown in the following table:

 Perkins’ Prior Art (internal)

 Applicant: Perkins’ internal
 configuration does not disclose a
 passive link. (Ex. 25 at 12.)

 ’278 Application, Figures 2b-2d

 Patentee: The same configuration does
 disclose a passive link. (Ex. 33 at 7-8;
 Ex. 14 at ¶¶ 29-30).


A person of skill in the art, looking at the patentee’s positions taken during prosecution and re-

examination as set forth in the above table, is unable to determine with reasonable certainty what

constitutes a “passive link” because the same configuration was asserted to be both a passive link

and not a passive link. Either the link extends to hardware provided on a card for location in the

computer, and the applicant could not have distinguished Perkins, or it does not, and the patentee

could not have claimed priority to figures 2b-2d. Nothing in Dr. Levitt’s declaration or deposition

testimony resolves the inconsistencies cited in ODA’s opening brief. The “passive link” term is

per se indefinite to one of skill in the art.

        C.      Infinity Has Not Shown that the PTO Addressed Indefiniteness and,
                Regardless, the Court Is Not Bound by the PTO’s Conclusions

        Infinity asserts that because the patents-in-suit have been through reexamination, they

cannot be indefinite. (D.I. 149 at 17-18). But Infinity does not point to any location in any of the

reexaminations where the PTO addressed the definiteness of the “passive link” term. Moreover,

the Court is not obligated to defer to the PTO on claim construction determinations, and should



                                                18
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 23 of 25 PageID #: 5019




instead construe the terms de novo. See SRAM Corp. v. AD-II Eng’g, Inc., 465 F.3d 1351, 1359

(Fed. Cir. 2006) (“[T]his court is not bound by the PTO’s claim interpretation because we review

claim construction de novo” (emphasis original)); see also Kim Laube & Co. v. Wahl Clipper

Corp., 2012 U.S. Dist. LEXIS 193827, at *21 (C.D. Cal. Oct. 30, 2012) (holding that claim

construction decision reached by Board on appeal of reexamination was not binding, and reaching

difference construction).

III.   Computer

       As described above and in ODA’s opening brief, “computer” is indefinite because a person

of skill in the art cannot determine the endpoints of the “computer” and “passive link”—i.e.,

whether the “computer” includes hardware within it, like device 3 of Perkins or the interfacing

circuit 10 and/or modem of figures 2b-2d of the ’278 application. (See D.I. 151 at 15-20).

       Infinity argues that such inconsistencies do not result in indefiniteness, citing to Ancora

Technologies, Inc. v. Apple, Inc., 744 F.3d 732, 737-38 (Fed. Cir. 2014). But that case is easily

distinguished. Ancora dealt with a patent that contained three references in the specification to the

idea that a “hard disk” could be “volatile memory.” Id. It determined that “the terms ‘volatile

memory’ and ‘non-volatile memory’ have a meaning that is clear, settled, and objective in

content,” and that a “hard disk” was volatile memory under the circumstances described in the

patent, so the term was not indefinite. Id.

       Infinity seems to rely on the Ancora dicta that “a clear ordinary meaning is not properly

overcome . . . by a few passing references . . . .” Id. Here, however, the endpoints of the passive

link—whether considered as part of the “passive link” term or part of the “computer”—were

discussed extensively and relied on heavily to circumvent the Perkins prior art reference. (See D.I.

151 at 4-7, 17-18; Ex. 25 at 7, 12)). The applicant made clear and unambiguous statements

distinguishing the Perkins device 3 as part of the passive link even though it was located inside
                                                 19
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 24 of 25 PageID #: 5020




the physical confines of the computer’s housing, since the “computer” did not include cards

installed inside of it. (See Ex. 25 at 7, 12 (the intervening apparatus of Perkins “should be regarded

as a peripheral device to the computer which processes data before it is transmitted to the I/O bus

of the computer” even though it was installed “within the box containing the computer.”)). The

patentee likewise made clear and unambiguous statements, during re-examination, redefining

“passive link” and “computer” so that the passive link exists only “on the cable between the PC’s

RJ-11 [port] and the fax’s RJ-11 [port]”—i.e., the link stops and the computer starts at the RJ-11

port on the housing of the computer, and does not include interface circuit 10 or the modem itself,

both of which are inside the computer. (Ex. 33 at 7-8; Ex. 14 at ¶¶ 29-30).

        These statements are irreconcilable, and nothing in Infinity’s brief or its expert’s

declaration provides a means to resolve the conflict between them. These terms are per se

indefinite to one of skill in the art.

                                          CONCLUSION

        For the foregoing reasons, ODA respectfully requests that the Court construe the “facsimile

machine” terms to mean “standard facsimile machine” or “conventional facsimile machine,” and

hold the asserted claims invalid because the terms “passive link” and “computer” are indefinite.




                                                 20
Case 1:18-cv-00463-LPS Document 162 Filed 01/22/19 Page 25 of 25 PageID #: 5021




                                                Respectfully submitted,

                                                SHAW KELLER LLP

                                                /s/ Andrew E. Russell
                                                John W. Shaw (No. 3362)
                                                Jeff Castellano (No. 4837)
   OF COUNSEL:                                  Andrew E. Russell (No. 5382)
   Marc R. Labgold, Ph.D.                       I.M. Pei Building
   Patrick J. Hoeffner                          1105 North Market Street, 12th Floor
   NAGASHIMA HASHIMOTO & YASUKUNI               Wilmington, DE 19801
   12005 Sunrise Valley Drive, Suite 203        (302) 298-0700
   Reston, VA 20191                             jshaw@shawkeller.com
   (703) 901-8860                               jcastellano@shawkeller.com
                                                arussell@shawkeller.com
   Dated: January 22, 2019                      Attorneys for Oki Data Americas, Inc.




                                           21
